DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20170320363 A1, which claims priority of Foreign-Appl-Priority-Data: TW 105114074, May 6, 2016), and in view of McEwan (US 20020189336 A1).
Re Claim 1, Huang discloses a method comprising:
		receiving audio data from a microphone positioned to capture sounds of a tire on a vehicle moving on a road (see Huang: e.g., -- The pickup 126 is adapted to sense the sound of vibration generated by the rotating tire 202.--, in [0017], -- sound data sensed by the pickup 126… the sound data and the acceleration data should be all analyzed--, in [0020]-[0022]);
		obtaining a speed of the vehicle that overlaps with a same timeframe of when the sounds of the tire were captured by the microphone in the received audio data (see Huang: e.g., The receiver 20 is electrically connected to an in-vehicle computer 206 of the vehicle 200, wherein the receiver 20 transmits the received tire pressure data to the in-vehicle computer 206, and the received tire pressure data is displayed on a monitor 208.  The in-vehicle computer 206 also receives the information of the moving vehicle 200, such as a speed of the vehicle 200…etc.,--, in [0018], and, -- the monitoring devices 10 sense the rotational speed of at least one of the tires 202 during the running of the vehicle 200.--, in [0021]);
		determining that a damage/abnormal in the tire based on a frequency analysis of the received audio data relative to the speed of the vehicle (see Huang: e.g., ; -- During the running of the vehicle 200, the tire 202 would vibrate.  Thus, the second processor 24 could determine whether the sound generated by the rotating tire 202 is abnormal based on the second sound data of the second condition data.--, in [0029]);
		Huang however does not explicitly disclose that a damage/abnormal in the tire includes a foreign object is embedded in the tire,
		McEwan discloses determining a damage/abnormal in the tire includes a foreign object is embedded in the tire (see MCEwan e.g., -- detects tire abnormalities such as tread delamination, sidewall ballooning, embedded nails, and impending flat or hazardous tires.--, in abstract, -- to detect tire abnormalities or defects such as tread delaminations, embedded nails, out-of-round tires, tire run-out (or lateral wobble), and sidewall bulges (ballooning).  Wheel speed can also be detected on a non-contact basis.--, in [0005]); 
		MCEWAN and Huang are combinable as they are in the same field of endeavor: monitoring the conditions of vehicle tires while vehicle is running. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Huang’s method using McEwan’s teachings by including determining a damage/abnormal in the tire includes a foreign object is embedded in the tire to Huang’s determining tire conditions in order to detect tire abnormalities or defects such as tread delaminations, embedded nails, out-of-round tires, tire run-out (or lateral wobble), and sidewall bulges (ballooning).  Wheel speed can also be detected on a non-contact basis, and to provide alarm if any of abnormalities happens (see McEwan: e.g. at abstract, [0005], [0029]-[0033]);
		Huang as modified by McEwan further disclose outputting an alert to a driver of the vehicle indicating the foreign object is embedded in the tire (see McEwan: e.g., -- implemented directly on a vehicle to provide the driver with real time information about tire condition and to trigger various safety alarms or control a vehicle system,.--, in [0033]).

		Re Claim 2, Huang as modified by McEwan further disclose wherein determining that the foreign object is embedded in the tire includes:
		selecting a plurality of sound samples from the received audio data; converting the plurality of sound samples into a series of coefficients representing frequency components of the received audio data (see Huang: e.g., -- During the running of the vehicle 200, the tire 202 would vibrate.  Thus, the second processor 24 could determine whether the sound generated by the rotating tire 202 is abnormal based on the second sound data of the second condition data…..the second processor 24 could determine whether the condition of the tire 202 is abnormal based on the comparison between the second sound data of the second condition data and a reference sound data which is stored in the memory 242 in advance, wherein the reference sound data is obtained by moving the balanced tire 202 on a flat pavement and filtering out the pavement features of the flat pavement.  Whereby, if the second sound data has a noise which is not contained in the reference sound data, the tire 202 would be determined as unbalanced.  In practice, the sound of the second sound data which is out of an audio frequency range could also be filtered out through bandpass filtering to eliminate unnecessary audio frequencies. --, in [0029], and, --wherein the second sound data is generated by filtering the pavement features out of the first sound data sensed by the pickup 126.  For instance, a stiffened rubber of the tire 202 would change the sound frequency of the rotating tire 202, and therefore, the condition of the tire 202 could be determined abnormal if the frequency of the second sound data differs from that of the reference sound data by a certain extent.--, in [0040], {herein “filtering sound data…” is to “converting the plurality of sound samples into a series of coefficients”);
		determining an expected rate of rotation for the tire based on the speed of the vehicle (see Huang: e.g., -- the condition of the rotating tire 202 could be sensed and the first condition data could be sent out only in a predetermined period after the rotational speed reaches and stays in the predetermined rotational speed range--, in [0021] {rotation speed is rotation rate”});
		in response to high frequency components of the series of coefficients being modulated with respect to the expected rate of rotation, determining that the foreign object is embedded in the tire (see Huang: e.g., -- During the running of the vehicle 200, the tire 202 would vibrate.  Thus, the second processor 24 could determine whether the sound generated by the rotating tire 202 is abnormal based on the second sound data of the second condition data…..the second processor 24 could determine whether the condition of the tire 202 is abnormal based on the comparison between the second sound data of the second condition data and a reference sound data which is stored in the memory 242 in advance, wherein the reference sound data is obtained by moving the balanced tire 202 on a flat pavement and filtering out the pavement features of the flat pavement.  Whereby, if the second sound data has a noise which is not contained in the reference sound data, the tire 202 would be determined as unbalanced.  In practice, the sound of the second sound data which is out of an audio frequency range could also be filtered out through bandpass filtering to eliminate unnecessary audio frequencies. --, in [0029], and, --wherein the second sound data is generated by filtering the pavement features out of the first sound data sensed by the pickup 126.  For instance, a stiffened rubber of the tire 202 would change the sound frequency of the rotating tire 202, and therefore, the condition of the tire 202 could be determined abnormal if the frequency of the second sound data differs from that of the reference sound data by a certain extent.--, in [0040]);
		in response to a lack of high frequency components of the series of coefficients being modulated with respect to the expected rate of rotation, determining that no foreign object is embedded in the tire (see Huang: e.g., -- During the running of the vehicle 200, the tire 202 would vibrate.  Thus, the second processor 24 could determine whether the sound generated by the rotating tire 202 is abnormal based on the second sound data of the second condition data…..the second processor 24 could determine whether the condition of the tire 202 is abnormal based on the comparison between the second sound data of the second condition data and a reference sound data which is stored in the memory 242 in advance, wherein the reference sound data is obtained by moving the balanced tire 202 on a flat pavement and filtering out the pavement features of the flat pavement.  Whereby, if the second sound data has a noise which is not contained in the reference sound data, the tire 202 would be determined as unbalanced.  In practice, the sound of the second sound data which is out of an audio frequency range could also be filtered out through bandpass filtering to eliminate unnecessary audio frequencies. --, in [0029], and, --wherein the second sound data is generated by filtering the pavement features out of the first sound data sensed by the pickup 126.  For instance, a stiffened rubber of the tire 202 would change the sound frequency of the rotating tire 202, and therefore, the condition of the tire 202 could be determined abnormal if the frequency of the second sound data differs from that of the reference sound data by a certain extent.--, in [0040]).

		Re Claim 3, Huang as modified by McEwan further disclose wherein determining that the foreign object is embedded in the tire includes:
		determining a rotation rate of the tire based on the speed and a circumference
of the tire (see Huang: e.g., -- the condition of the rotating tire 202 could be sensed and the first condition data could be sent out only in a predetermined period after the rotational speed reaches and stays in the predetermined rotational speed range--, in [0021] {rotation speed is rotation rate”});
		identifying an audio anomaly in the received audio data occurring at the determined rotation rate (see Huang: e.g., -- During the running of the vehicle 200, the tire 202 would vibrate.  Thus, the second processor 24 could determine whether the sound generated by the rotating tire 202 is abnormal based on the second sound data of the second condition data…..the second processor 24 could determine whether the condition of the tire 202 is abnormal based on the comparison between the second sound data of the second condition data and a reference sound data which is stored in the memory 242 in advance, wherein the reference sound data is obtained by moving the balanced tire 202 on a flat pavement and filtering out the pavement features of the flat pavement.  Whereby, if the second sound data has a noise which is not contained in the reference sound data, the tire 202 would be determined as unbalanced.  In practice, the sound of the second sound data which is out of an audio frequency range could also be filtered out through bandpass filtering to eliminate unnecessary audio frequencies. --, in [0029], and, --wherein the second sound data is generated by filtering the pavement features out of the first sound data sensed by the pickup 126.  For instance, a stiffened rubber of the tire 202 would change the sound frequency of the rotating tire 202, and therefore, the condition of the tire 202 could be determined abnormal if the frequency of the second sound data differs from that of the reference sound data by a certain extent.--, in [0040]); and
		determining that the foreign object is embedded in the tire in response to identification of the audio anomaly (see Huang: e.g., -- During the running of the vehicle 200, the tire 202 would vibrate.  Thus, the second processor 24 could determine whether the sound generated by the rotating tire 202 is abnormal based on the second sound data of the second condition data…..the second processor 24 could determine whether the condition of the tire 202 is abnormal based on the comparison between the second sound data of the second condition data and a reference sound data which is stored in the memory 242 in advance, wherein the reference sound data is obtained by moving the balanced tire 202 on a flat pavement and filtering out the pavement features of the flat pavement.  Whereby, if the second sound data has a noise which is not contained in the reference sound data, the tire 202 would be determined as unbalanced.  In practice, the sound of the second sound data which is out of an audio frequency range could also be filtered out through bandpass filtering to eliminate unnecessary audio frequencies. --, in [0029], and, --wherein the second sound data is generated by filtering the pavement features out of the first sound data sensed by the pickup 126.  For instance, a stiffened rubber of the tire 202 would change the sound frequency of the rotating tire 202, and therefore, the condition of the tire 202 could be determined abnormal if the frequency of the second sound data differs from that of the reference sound data by a certain extent.--, in [0040]).

		Re Claim 4, Huang as modified by McEwan further disclose wherein determining that the foreign object is embedded in the tire includes:
		dividing the received audio data into data blocks whose size is calculated based on an expected length of time of a single rotation of the tire (see Huang: e.g., -- the second processor 24 could determine whether the sound generated by the rotating tire 202 is abnormal based on the second sound data of the second condition data.  In the first embodiment, the second processor 24 could determine whether the condition of the tire 202 is abnormal based on the comparison between the second sound data of the second condition data and a reference sound data which is stored in the memory 242 in advance, wherein the reference sound data is obtained by moving the balanced tire 202 on a flat pavement and filtering out the pavement features of the flat pavement.  
Whereby, if the second sound data has a noise which is not contained in the reference sound data, the tire 202 would be determined as unbalanced.  In practice, the sound of the second sound data which is out of an audio frequency range could also be filtered out through bandpass filtering to eliminate unnecessary audio frequencies.--, in [0029], and, -- the second sound data has a noise not contained in the reference sound data--, in [0032]);
		detecting an audio anomaly in the received audio data based on a degree of correlation between the data blocks(see Huang: e.g., -- During the running of the vehicle 200, the tire 202 would vibrate.  Thus, the second processor 24 could determine whether the sound generated by the rotating tire 202 is abnormal based on the second sound data of the second condition data…..the second processor 24 could determine whether the condition of the tire 202 is abnormal based on the comparison between the second sound data of the second condition data and a reference sound data which is stored in the memory 242 in advance, wherein the reference sound data is obtained by moving the balanced tire 202 on a flat pavement and filtering out the pavement features of the flat pavement.  Whereby, if the second sound data has a noise which is not contained in the reference sound data, the tire 202 would be determined as unbalanced.  In practice, the sound of the second sound data which is out of an audio frequency range could also be filtered out through bandpass filtering to eliminate unnecessary audio frequencies. --, in [0029], and, --wherein the second sound data is generated by filtering the pavement features out of the first sound data sensed by the pickup 126.  For instance, a stiffened rubber of the tire 202 would change the sound frequency of the rotating tire 202, and therefore, the condition of the tire 202 could be determined abnormal if the frequency of the second sound data differs from that of the reference sound data by a certain extent.--, in [0040]); and
		determining that the foreign object is embedded in the tire based on the audio
anomaly (see Huang: e.g., -- During the running of the vehicle 200, the tire 202 would vibrate.  Thus, the second processor 24 could determine whether the sound generated by the rotating tire 202 is abnormal based on the second sound data of the second condition data…..the second processor 24 could determine whether the condition of the tire 202 is abnormal based on the comparison between the second sound data of the second condition data and a reference sound data which is stored in the memory 242 in advance, wherein the reference sound data is obtained by moving the balanced tire 202 on a flat pavement and filtering out the pavement features of the flat pavement.  Whereby, if the second sound data has a noise which is not contained in the reference sound data, the tire 202 would be determined as unbalanced.  In practice, the sound of the second sound data which is out of an audio frequency range could also be filtered out through bandpass filtering to eliminate unnecessary audio frequencies. --, in [0029], and, --wherein the second sound data is generated by filtering the pavement features out of the first sound data sensed by the pickup 126.  For instance, a stiffened rubber of the tire 202 would change the sound frequency of the rotating tire 202, and therefore, the condition of the tire 202 could be determined abnormal if the frequency of the second sound data differs from that of the reference sound data by a certain extent.--, in [0040]).

		Re Claim 7, Huang as modified by McEwan further disclose determining that the foreign object is embedded in the tire includes: determining that a nail or screw object is embedded in the tire based on the frequency analysis of the received audio data relative to the speed of the vehicle (see MCEwan e.g., -- detects tire abnormalities such as tread delamination, sidewall ballooning, embedded nails, and impending flat or hazardous tires.--, in abstract, -- to detect tire abnormalities or defects such as tread delaminations, embedded nails, out-of-round tires, tire run-out (or lateral wobble), and sidewall bulges (ballooning).  Wheel speed can also be detected on a non-contact basis.--, in [0005]; see Huang: e.g., -- During the running of the vehicle 200, the tire 202 would vibrate.  Thus, the second processor 24 could determine whether the sound generated by the rotating tire 202 is abnormal based on the second sound data of the second condition data…..the second processor 24 could determine whether the condition of the tire 202 is abnormal based on the comparison between the second sound data of the second condition data and a reference sound data which is stored in the memory 242 in advance, wherein the reference sound data is obtained by moving the balanced tire 202 on a flat pavement and filtering out the pavement features of the flat pavement.  Whereby, if the second sound data has a noise which is not contained in the reference sound data, the tire 202 would be determined as unbalanced.  In practice, the sound of the second sound data which is out of an audio frequency range could also be filtered out through bandpass filtering to eliminate unnecessary audio frequencies. --, in [0029], and, --wherein the second sound data is generated by filtering the pavement features out of the first sound data sensed by the pickup 126.  For instance, a stiffened rubber of the tire 202 would change the sound frequency of the rotating tire 202, and therefore, the condition of the tire 202 could be determined abnormal if the frequency of the second sound data differs from that of the reference sound data by a certain extent.--, in [0040]).

		Re Claims 8-11, and 14, claims 8-11, 14 are the corresponding system to claims 1-4, and 7 respectively, therefore claims 8-11, and 14 are rejected with the same reasons as claims 1-4, and 7. See above discussions with regard to claims 1-4, and 7 respectively. Further, Huang as modified by McEwan further disclose system comprising: a microphone configured to capture sounds of a tire on a vehicle moving on a road (see Huang: e.g., -- The pickup 126 is adapted to sense the sound of vibration generated by the rotating tire 202.--, in [0017], -- sound data sensed by the pickup 126… the sound data and the acceleration data should be all analyzed--, in [0020]-[0022]); an output interface configured to present an alert to a driver of the vehicle (see McEwan: e.g., -- implemented directly on a vehicle to provide the driver with real time information about tire condition and to trigger various safety alarms or control a vehicle system,.--, in [0033]); a memory configured to store computer instructions;  at least one processor configured to execute the computer instructions to to perform the functions (see Huang: e.g., Fig. 3, and, the second processor 24 could also determine whether the condition of the tire 202 is abnormal by comparing the second vibration data with the reference vibration data stored in the memory 242--, at [0041]).

		Re Claims 15-18, claims 15-18 are the corresponding device to claims 1-4 respectively, therefore claims 15-18 are rejected with the same reasons as claims 1-4. See above discussions with regard to claims 1-4 respectively. Further, Huang as modified by McEwan further disclose computing device comprising: a memory configured to store computer instructions; and at least one processor configured to execute the computer instructions to perform the method (see Huang: e.g., -- The pickup 126 is adapted to sense the sound of vibration generated by the rotating tire 202.--, in [0017], -- sound data sensed by the pickup 126… the sound data and the acceleration data should be all analyzed--, in [0020]-[0022], Fig. 3, and, the second processor 24 could also determine whether the condition of the tire 202 is abnormal by comparing the second vibration data with the reference vibration data stored in the memory 242--, at [0041]), including output, via an output interface, an alert to a driver of the vehicle indicating the object is embedded in the tire (see McEwan: e.g., -- implemented directly on a vehicle to provide the driver with real time information about tire condition and to trigger various safety alarms or control a vehicle system,.--, in [0033]).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as modified by McEwan, and further in view of Schweitzer (US 20090091441 A1).
		Re Claim 5, Huang as modified by McEwan however do not explicitly disclose performing a Pearson product-moment coefficient technique on the received audio data to detect a time correlated audio anomaly, 
		Schweitzer teaches performing a Pearson product-moment coefficient technique on the received audio data to detect a time correlated audio anomaly (see Schweitzer: e.g., -- Correlation is a mathematical operation that can be used to determine the degree of similarity between two independent sets of numbers.  There are a number of well-known ways to calculate correlation, such as, for example, the Pearson (Galton) product-moment correlation coefficient…. detect when changes in the ambient sound signature take place.  However, this system is only useful for detecting when the sound signature of the interior has changed, --, in [0004]-[0005], and, -- providing a system for monitoring the operation of one or more devices for the occurrence of an abnormal event.  The system includes one or more microphones, each acoustically coupled to one or more of the monitored devices.  A microphone provides an analog electrical signal corresponding to sound waves proximate to the microphone.  The analog signals are sampled by at least one analog to digital converter, which provides one or more digital signals corresponding to the sampled analog signals.  The digital signals are examined by a processor to determine whether an abnormal sound is occurring.--, in [0009]; -- the processor would compare a recently captured time signal to the exemplary signal depicted in FIG. 2.  The comparison could be in the time domain, or in the frequency domain.  In particular, pattern matching algorithms could be applied to the time-domain representation of the captured signal as well as the frequency domain--, in [0024]; and, -- Another way to examine the calculated frequency spectrum would be to check for a change from one calculated frequency spectrum to another at each frequency available within the calculated spectrum.  Yet another way would be to compare each frequency component within the calculated frequency spectrum with the corresponding frequency components within the frequency spectrum of the "normal" noise signal observed by monitoring device; i.e., the ambient sound signature of the installation.  For example, in FIG. 9, step 254 performs a correlation of the calculated frequency spectrum against the frequency spectrum of the ambient noise signature.  If the correlation C is less than a particular threshold, such as 0.8, an abnormal event capture window is instantiated in step 244.--, in [0034]);
		Huang (as modified by McEwan) and Schweitzer are combinable as they are in the same field of endeavor: monitoring the conditions of vehicle while vehicle is running based on sound data analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Huang (as modified by McEwan)’s method using Schweitzer’s teachings by including performing a Pearson product-moment coefficient technique on the received audio data to detect a time correlated audio anomaly to Huang (as modified by McEwan)’s determining that the foreign object is embedded in order to provide a system for monitoring the operation of one or more devices for the occurrence of an abnormal event (see Schweitzer: e.g. at abstract, [0004]-[0005], [0009], [0024], and [0034]).

		Re Claim 12, claim 12 is the corresponding system to claim 5 respectively, therefore claim 12 is rejected with the same reasons as claim 5. See above discussions with regard to claim 5 respectively. Further, Huang as modified by McEwan and Schweitzer further disclose system comprising: a microphone configured to capture sounds of a tire on a vehicle moving on a road (see Huang: e.g., -- The pickup 126 is adapted to sense the sound of vibration generated by the rotating tire 202.--, in [0017], -- sound data sensed by the pickup 126… the sound data and the acceleration data should be all analyzed--, in [0020]-[0022]); an output interface configured to present an alert to a driver of the vehicle (see McEwan: e.g., -- implemented directly on a vehicle to provide the driver with real time information about tire condition and to trigger various safety alarms or control a vehicle system,.--, in [0033]); a memory configured to store computer instructions;  at least one processor configured to execute the computer instructions to  perform the functions (see Huang: e.g., Fig. 3, and, the second processor 24 could also determine whether the condition of the tire 202 is abnormal by comparing the second vibration data with the reference vibration data stored in the memory 242--, at [0041]).

		Re Claim 19, claim 19 is the corresponding device to claim 5 respectively, therefore claim 19 is rejected with the same reasons as claim 5. See above discussions with regard to claim 5 respectively. Further, Huang as modified by McEwan and Schweitzer further disclose computing device comprising: a memory configured to store computer instructions; and at least one processor configured to execute the computer instructions to perform the method (see Huang: e.g., -- The pickup 126 is adapted to sense the sound of vibration generated by the rotating tire 202.--, in [0017], -- sound data sensed by the pickup 126… the sound data and the acceleration data should be all analyzed--, in [0020]-[0022], Fig. 3, and, the second processor 24 could also determine whether the condition of the tire 202 is abnormal by comparing the second vibration data with the reference vibration data stored in the memory 242--, at [0041]).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as modified by McEwan, and further in view of Beckman (US 9442496 B1).
		Re Claim 6, Huang as modified by McEwan however do not explicitly disclose employing a trained machine learning model on the received audio data to classify the received audio data as containing a frequency dependent anomaly,
		Beckman teaches employing a trained machine learning model on the received audio data to classify the received audio data as containing a frequency dependent anomaly (see Beckman: e.g., -- Noises that are to be emitted by an aerial vehicle during operations may be predicted using one or more machine learning systems, algorithms or techniques.  Anti-noises having equal or similar intensities and equal but out-of-phase frequencies may be identified and generated based on the predicted noises, thereby reducing or eliminating the net effect of the noises.  The machine learning systems, algorithms or techniques used to predict such noises may be trained using emitted sound pressure levels--, in abstract, and, -- The trained machine learning system, or a sound model developed using such a trained machine learned system, may then be used to predict noises that may be expected when an aerial vehicle operates in a predetermined location, or subject to a predetermined set of conditions, at given velocities or positions, or in accordance with any other characteristics.  
Once such noises are predicted, anti-noises, or sounds having substantially identical intensities or pressure levels and frequencies that are wholly out-of-phase with the predicted noises--, in line 61, col. 2 through line 10, col. 3, and, -- observed environmental signals e(t), is provided to a machine learning system 170 as a set of training inputs, and the information or data 155-1, 155-2, 155-3, 155-4, e.g., captured sound signals s(t), regarding the acoustic noise recorded during the transits of the aerial vehicles 110-1, 110-2, 110-3, 110-4 is provided to the machine learning system 170 as a set of training outputs. (22)    The machine learning system 170 may be fully trained using a substantial corpus of observed environmental signals e(t) correlated with captured sound signals s(t) that are obtained --, in line 18-63, col. 4); 
		Huang (as modified by McEwan) and Beckman are combinable as they are in the same field of endeavor: monitoring the conditions of vehicle based on sound data analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Huang (as modified by McEwan)’s method using Beckman’s teachings by including employing a trained machine learning model on the received audio data to classify the received audio data as containing a frequency dependent anomaly to Huang (as modified by McEwan)’s determining that the foreign object is embedded in order to correlate and making prediction with captured sound signals s(t) that are obtained (see Beckman: e.g. at abstract, and in line 61, col. 2 through line 10, col. 3, and in line 18-63, col. 4).

		Re Claim 13, claim 13 is the corresponding system to claim 6 respectively, therefore claim 13 is rejected with the same reasons as claim 6. See above discussions with regard to claim 6 respectively. Further, Huang as modified by McEwan and Beckman further disclose system comprising: a microphone configured to capture sounds of a tire on a vehicle moving on a road (see Huang: e.g., -- The pickup 126 is adapted to sense the sound of vibration generated by the rotating tire 202.--, in [0017], -- sound data sensed by the pickup 126… the sound data and the acceleration data should be all analyzed--, in [0020]-[0022]); an output interface configured to present an alert to a driver of the vehicle (see McEwan: e.g., -- implemented directly on a vehicle to provide the driver with real time information about tire condition and to trigger various safety alarms or control a vehicle system,.--, in [0033]); a memory configured to store computer instructions;  at least one processor configured to execute the computer instructions to perform the functions (see Huang: e.g., Fig. 3, and, the second processor 24 could also determine whether the condition of the tire 202 is abnormal by comparing the second vibration data with the reference vibration data stored in the memory 242--, at [0041]).

		Re Claim 20, claim 20 is the corresponding device to claim 6 respectively, therefore claim 20 is rejected with the same reasons as claim 6. See above discussions with regard to claim 6 respectively. Further, Huang as modified by McEwan and Beckman further disclose computing device comprising: a memory configured to store computer instructions; and at least one processor configured to execute the computer instructions to perform the method (see Huang: e.g., -- The pickup 126 is adapted to sense the sound of vibration generated by the rotating tire 202.--, in [0017], -- sound data sensed by the pickup 126… the sound data and the acceleration data should be all analyzed--, in [0020]-[0022], Fig. 3, and, the second processor 24 could also determine whether the condition of the tire 202 is abnormal by comparing the second vibration data with the reference vibration data stored in the memory 242--, at [0041]).

		


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667